United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, MAIN OFFICE
LONG ISLAND CITY POST OFFICE,
Long Island City, NY, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0102
Issued: June 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 10, 2019 appellant filed a timely appeal from an April 17, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 17, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a lumbar, right hip,
or right leg condition causally related to the accepted January 30, 2019 employment incident.
FACTUAL HISTORY
On February 1, 2019 appellant, then a 65-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that on January 30, 2019 she experienced pain in the right hip and leg after
lifting a bag of parcels while in the performance of duty. On the reverse side of the claim form,
the employing establishment acknowledged that she was injured in the performance of duty.
Appellant did not stop work.
In a February 25, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit the necessary evidence.
In a February 6, 2019 attending physician’s report (Form CA-20), Dr. David Guha, a
specialist in internal medicine, diagnosed right hip and leg pain, with findings of mild degenerative
changes from excessive lifting and standing. He checked a box marked “Yes” to indicate that the
conditions were caused or aggravated by an employment activity and noted that appellant was not
advised to return to work.
Electromyography and nerve conduction velocity (EMG/NCV) test studies, dated
February 14, 2019, revealed evidence of right L5-S1 radiculopathy and bilateral tibial motor nerve
neuropathy.
In a February 14, 2019 report, Dr. Farshad Hannanian, a specialist in neurology, noted that
appellant was experiencing lumbar pain, right leg pain, and right hip pain after lifting a heavy bag
at work on January 30, 2019. He reviewed an x-ray of appellant’s right hip and the
electrodiagnostic testing and diagnosed post-traumatic lumbar myofascitis and post-traumatic
lumbar radiculopathy. Dr. Hannanian noted that appellant was totally disabled at that time. He
opined that the work-related accident was the “provocative cause” of appellant’s diagnosed
conditions and concluded that therefore there was a causal relationship between the diagnosed
conditions and the employment incident of January 30, 2019.
In a February 14, 2019 form report, Dr. Hannanian diagnosed lumbar radiculopathy, right
hip pain, and right leg pain. He checked a box marked “Yes” to indicate that the January 30, 2019
employment activity was the cause of appellant’s diagnosed conditions. Dr. Hannanian reported
that appellant was not currently working and noted that she needed magnetic resonance imaging
(MRI) scans of her lumbar spine and right hip to further assess her injury.
In an undated Form CA-20 report, Dr. Hannanian diagnosed lumbar radiculopathy and
checked a box marked “Yes” to indicate that the condition was caused or aggravated by an
employment activity. He noted that appellant had not been advised to return to work.

2

In a March 10, 2019 follow-up report, Dr. Hannanian noted that appellant sustained
injuries in a work-related incident on January 30, 2019. He further explained that appellant was
working, lifting a heavy bag to place it on a skid when she injured her lower back, right hip, and
leg. Dr. Hannanian examined appellant and diagnosed post-traumatic lumbar myofascitis and
post-traumatic lumbar radiculopathy. He again opined that there was a causal relationship between
the January 30, 2019 employment incident and appellant’s diagnosed conditions.
In a March 10, 2019 letter, Dr. Hannanian noted that he was treating appellant for lumbar
pain, hip pain, and leg pain. He recommended that appellant not return to work until further
evaluation.
In a March 25, 2019 state workers’ compensation form report, Dr. Hannanian diagnosed
lumbar radiculopathy, right hip pain, and right leg pain. He checked a box marked “Yes” to
indicate that the January 30, 2019 employment incident was the medical cause of appellant’s
diagnosed conditions. Dr. Hannanian reported that appellant was not working at that time.
In an April 11, 2019 letter, Dr. Hannanian again noted that he was treating appellant for
lumbar pain, hip pain, and leg pain and recommended that appellant not return to work until further
evaluation. He indicated that he would reevaluate appellant on May 9, 2019.
By decision dated April 17, 2019, OWCP denied appellant’s traumatic injury claim finding
that the medical evidence of record was insufficient to establish a causal relationship between
appellant’s diagnosed conditions and the accepted January 30, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
3

Supra note 1.

4

G.L., Docket No. 18-1057 (issued April 14, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

M.G., Docket No. 18-1616 (issued April 9, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6
20 C.F.R. § 10.115; A.S., Docket No. 19-1955 (issued April 9, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lumbar, right
hip, or right leg condition causally related to the accepted January 30, 2019 employment incident.
In support of her claim, appellant submitted a February 6, 2019 Form CA-20 report from
Dr. Guha who diagnosed right hip and leg pain with findings of mild degenerative changes. In
this report, Dr. Guha checked a box marked “Yes” to indicate that the conditions were caused or
aggravated by an employment activity. The Board has held that when a physician’s opinion on
causal relationship consists only of checking “yes” to a form question, without explanation or
medical rationale, that opinion is of diminished probative value.11 Accordingly, this report from
Dr. Guha is insufficient to establish appellant’s claim.
Similarly, in February 14 and March 25, 2019 form reports and an undated Form CA-20
report, Dr. Hannanian diagnosed lumbar radiculopathy, right hip pain, and right leg pain. In these
reports, he also checked a box marked “Yes” to indicate that the January 30, 2019 employment
incident was the medical cause of appellant’s diagnosed conditions. As previously explained,
when a physician’s opinion on causal relationship consists only of checking “yes” to a form
question, without explanation or medical rationale, that opinion is of diminished probative value.12
As such, these reports are also insufficient to establish appellant’s claim.
Appellant also submitted February 14 and March 10, 2019 reports from Dr. Hannanian
who diagnosed post-traumatic lumbar myofascitis and post-traumatic lumbar radiculopathy. In
these reports, Dr. Hannanian concluded that these diagnosed conditions were causally related to
the accepted employment incident. In his February 14, 2019 report, he noted that appellant’s
injuries were sustained in a January 30, 2019 work-related incident in which appellant lifted a
heavy bag to place on a skid. Dr. Hannanian opined that “with a reasonable degree of medical
certainty” he could state that the accepted employment incident was the “provocative cause” of
7

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

11

W.M., Docket No. 19-1853 (issued May 13, 2020).

12

Id.

4

appellant’s diagnosed conditions. Although he supported causal relationship, he failed to provide
medical rationale explaining the basis of his conclusory opinion. Without explaining
physiologically how the accepted employment incident caused or aggravated the diagnosed
conditions, these reports are of limited probative value and are insufficient to establish appellant’s
claim.13
In March 10 and April 11, 2019 letters, Dr. Hannanian noted that he was treating appellant
for lumbar pain, hip pain, and leg pain and recommended that appellant not return to work until
further evaluation. In these letters, he did not offer a medical opinion as to whether appellant’s
diagnosed conditions were causally related to the accepted employment incident. The Board has
held that medical evidence that does not provide an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.14 These letters from
Dr. Hannanian are therefore insufficient to establish appellant’s claim.
Appellant also submitted February 14, 2019 EMG/NCV test studies which revealed
evidence of right L5-S1 radiculopathy and bilateral tibial motor nerve neuropathy. The Board has
held, however, that diagnostic studies standing alone lack probative value on the issue of causal
relationship as they do not provide an opinion on causal relationship between an employment
incident and a diagnosed condition.15
As appellant has not submitted rationalized medical evidence explaining the causal
relationship between her diagnosed lumbar, right hip, or right leg condition and the accepted
January 30, 2019 employment incident, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lumbar, right
hip, or right leg condition causally related to the accepted January 30, 2019 employment incident.

13

M.M., Docket No. 20-0019 (issued May 6, 2020).

14

Id.

15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 12, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

